Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.1
                                                          1 of 17Page
                                                                  PageID
                                                                      1 of#:1734
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.2
                                                          2 of 17Page
                                                                  PageID
                                                                      2 of#:1735
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.3
                                                          3 of 17Page
                                                                  PageID
                                                                      3 of#:1736
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.4
                                                          4 of 17Page
                                                                  PageID
                                                                      4 of#:1737
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.5
                                                          5 of 17Page
                                                                  PageID
                                                                      5 of#:1738
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.6
                                                          6 of 17Page
                                                                  PageID
                                                                      6 of#:1739
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.7
                                                          7 of 17Page
                                                                  PageID
                                                                      7 of#:1740
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.8
                                                          8 of 17Page
                                                                  PageID
                                                                      8 of#:1741
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                      Filed12/17/19
                                            10/24/19 Page
                                                      PageID.9
                                                          9 of 17Page
                                                                  PageID
                                                                      9 of#:1742
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.10
                                                         10 of 17Page
                                                                  PageID
                                                                      10 of#:17
                                                                              43
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.11
                                                         11 of 17Page
                                                                  PageID
                                                                      11 of#:17
                                                                              44
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.12
                                                         12 of 17Page
                                                                  PageID
                                                                      12 of#:17
                                                                              45
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.13
                                                         13 of 17Page
                                                                  PageID
                                                                      13 of#:17
                                                                              46
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.14
                                                         14 of 17Page
                                                                  PageID
                                                                      14 of#:17
                                                                              47
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.15
                                                         15 of 17Page
                                                                  PageID
                                                                      15 of#:17
                                                                              48
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.16
                                                         16 of 17Page
                                                                  PageID
                                                                      16 of#:17
                                                                              49
Case
 Case1:19-cr-00563-DLI
      3:19-mj-04697-BLMDocument
                         Document
                                6-11 Filed
                                     Filed 12/17/19
                                           10/24/19 Page
                                                    PageID.17
                                                         17 of 17Page
                                                                  PageID
                                                                      17 of#:17
                                                                              50
